AO 245B (CASDRev. 08113) Judgment in a Criminal Case for Revocations                                     FILED
                                                                                                        T OCT 1 2 2018
                                    UNITED STATES DISTRICT C PUF
                                           SOUTHERN DISTRICT OF CALIFOR N~ CLERK. u.s. DISTRICT COURT
                                                                                                  UTHERN DISTRICT OF CAUFORNIA
                                                                                                                                               DEPUTY
             UNITED STATES OF AMERICA                                 JUDGMENT IN'~                      .T-"T          T    ,...   .... " "
                                                                                                                   .. r1.L/ '-' r1'-J'''''

                                                                      (For Revocation of Probation or Supervised Release) 

                                                                      (For Offenses Committed On or After November 1, 1987)

                               V.
                 DUYENERIN HUYHN (1)
                                                                         Case Number:        13CR4256-GPC

                                                                      NANCY BRYN ROSENFELD
                                                                      Defendant's Attorney
REGISTRAnON NO.                 45779298
0­
THE DEFENDANT:
~ admitted guilt to violation of allegation(s) No.          1

o    was found guilty in violation of aUegation(s) No.                                                  after denial of guilty. 

                                                          --------------------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                 Nature of Violation 

       1                          Unlawful use of a controlled substance or Failure to Test




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notity the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notity the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      October 12.2018
                                                                      Date Of.. I.mpOSitio.n of senO. .__   d.«·      'J
                                                                           a~
                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                                     13CR4256-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                DUYENERIN HUYHN (1)                                                      Judgment - Page 2 of 2
CASE NUMBER:              13CR4256-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




 o     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:
        o    at                            A.M.               on
        o
                -----------------
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

        o    on or before 

        o    as notified by the United States MarshaL
        o    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                ------------------------- to
 at
      ----------------------- ,             with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       13CR4256-GPC
